Exhibit 10.6

 

REGISTRATION RIGHTS

 

AGREEMENT

 

by and among

 

Cannae Holdings, Inc.

 

and

 

Fidelity National Title Insurance Company

 

November 17, 2017

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section 1.

Certain Definitions

1

 

 

 

Section 2.

Registration Rights

5

 

 

 

 

2.1.

Demand Registrations

5

 

2.2.

Piggyback Registrations

9

 

2.3.

Allocation of Securities Included in Registration Statement

11

 

2.4.

Registration Procedures

14

 

2.5.

Registration Expenses

20

 

2.6.

Certain Limitations on Registration Rights

21

 

2.7.

Limitations on Sale or Distribution of Other Securities

21

 

2.8.

No Required Sale

22

 

2.9.

Indemnification

22

 

2.10.

Limitations on Registration of Other Securities; Representation

26

 

2.11.

No Inconsistent Agreements

26

 

 

 

Section 3.

Underwritten Offerings

26

 

 

 

 

3.1.

Requested Underwritten Offerings

26

 

3.2.

Piggyback Underwritten Offerings

27

 

 

 

Section 4.

General

27

 

 

 

 

4.1.

Adjustments Affecting Registrable Securities

27

 

4.2.

Rule 144 and Rule 144A

28

 

4.3.

Nominees for Beneficial Owners

28

 

4.4.

Amendments and Waivers

28

 

4.5.

Notices

29

 

4.6.

Successors and Assigns

29

 

4.7.

Entire Agreement

30

 

4.8.

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

30

 

4.9.

Interpretation; Construction

31

 

4.10.

Counterparts

31

 

4.11.

Severability

31

 

4.12.

Remedies

31

 

4.13.

Further Assurances

31

 

4.14.

Confidentiality

32

 

4.15.

Termination

32

 

Exhibit A - Joinder

 

i

--------------------------------------------------------------------------------


 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is made as of
November 17, 2017, by and among Cannae Holdings, Inc., a Delaware corporation
(“Splitco”) and Fidelity National Title Insurance Company, a Florida corporation
(“FNTIC”), and is effective as of the date hereof. Certain capitalized terms are
defined in Section 1.

 

W I T N E S S E T H:

 

WHEREAS, Fidelity National Financial, Inc., a Delaware corporation (“FNF”) and
Splitco are parties to that certain Reorganization Agreement, dated as of
November 17, 2017 (the “Reorganization Agreement”), pursuant to which the
parties thereto have agreed, among other things, to enter into certain
transactions contemplated by the Reorganization Agreement, including the
Contribution (as defined in the Reorganization Agreement) and the redemption of
100% of FNF’s class of common stock designated FNFV Group Common Stock, par
value $0.0001 per share, for Splitco Common Stock (the “Redemption”, and
together with the Contribution, the “Split-Off”);

 

WHEREAS, in connection with the transactions contemplated by the Reorganization
Agreement, Splitco has entered into Stock Subscription Agreements, dated as of
November 16, 2017, with each of FNTIC, Chicago Title Insurance Company (“CTIC”)
and Commonwealth Land Title Insurance Company (“CLTIC”), respectively, pursuant
to which, prior to the Split-Off, FNF has agreed to cause its wholly-owned
subsidiaries FNTIC, CTIC and CLTIC to subscribe for shares of Splitco Common
Stock in exchange for a contribution of an aggregate of $100 million in cash
(each such subscription by FNTIC, CTIC and CLTIC, a “Subscription,” and
collectively, the “Subscriptions”);

 

WHEREAS, on or prior to the date hereof, FNF and each of FNTIC, CTIC and CLTIC
have consummated the Subscriptions; and

 

WHEREAS, in connection with the Subscriptions, the Split-Off and the
transactions contemplated thereby, Splitco has agreed to provide the
registration rights set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:

 

Section 1.                                           Certain Definitions.  As
used herein, the following terms shall have the following meanings:

 

“Additional Piggyback Rights” has the meaning ascribed to such term in
Section 2.2(d).

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, such first Person.  For this purpose, “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of management or policies of a Person, whether
through the ownership of securities or partnership, membership, limited
liability company or other ownership interests, by contract or otherwise. 
Notwithstanding the foregoing, for purposes of this

 

--------------------------------------------------------------------------------


 

Agreement, (i) none of FNF or any of its Subsidiaries shall be deemed to be
Affiliates of Splitco or any of its Subsidiaries and (ii) none of Splitco or any
of its Subsidiaries shall be deemed to be Affiliates of FNF or any of its
Subsidiaries, in each case, for any periods prior to or following the Closing.

 

“Agreement” means this Registration Rights Agreement, as this agreement may be
amended, modified, supplemented or restated from time to time after the date
hereof.

 

“automatic shelf registration statement” has the meaning ascribed to such term
in Section 2.4(v).

 

“Beneficial Ownership” shall mean, with respect to a specified Person, the
ownership of securities as determined in accordance with Rule 13d-3 of the
Exchange Act, as such Rule is in effect from time to time. The terms
“Beneficially Own” and “Beneficial Owner” shall have a correlative meaning.

 

“Board” means the board of directors of Splitco.

 

“Business Day” shall mean a day other than a Saturday, Sunday, federal or New
York State holiday or other day on which commercial banks in the City of New
York are authorized or required by law or other governmental action to close.

 

“Claims” has the meaning ascribed to such term in Section 2.9(a).

 

“Common Stock Equivalents” means all options, warrants and other securities
convertible into, or exchangeable or exercisable for (at any time or upon the
occurrence of any event or contingency and without regard to any vesting or
other conditions to which such securities may be subject) Splitco Common Stock.

 

“Demand Exercise Notice” has the meaning ascribed to such term in
Section 2.1(a)(ii).

 

“Demand Registration” has the meaning ascribed to such term in
Section 2.1(a)(i).

 

“Demand Registration Request” has the meaning ascribed to such term in
Section 2.1(a)(i).

 

“Eligible Block Participants” shall mean FNTIC and any Permitted Transferee that
becomes a party to this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC issued under such Act, as they may from time to
time be in effect.

 

“Expenses” means any and all fees and expenses incident to Splitco’s performance
of or compliance with Section 2, including, without limitation: (i) SEC, stock
exchange or FINRA registration and filing fees and all listing fees and fees
with respect to the inclusion of securities on the New York Stock Exchange or on
any other securities market on which the Splitco Common Stock are listed or
quoted, (ii) fees and expenses of compliance with state securities or “blue sky”
laws of any state or jurisdiction of the United States or compliance with the
securities

 

2

--------------------------------------------------------------------------------


 

laws of foreign jurisdictions and in connection with the preparation of a “blue
sky” survey, including, without limitation, reasonable fees and expenses of
outside “blue sky” counsel and securities counsel in foreign jurisdictions,
(iii) printing and copying expenses, (iv) messenger and delivery expenses,
(v) expenses incurred in connection with any road show, (vi) fees and
disbursements of counsel for Splitco, (vii) with respect to each registration or
underwritten offering, the fees and disbursements of counsel for FNTIC, together
with any local counsel, (viii) fees and disbursements of all independent public
accountants (including the expenses of any audit and/or “cold comfort” letter
and updates thereof) and fees and expenses of other Persons, including special
experts, retained by Splitco, (ix) fees and expenses payable to a Qualified
Independent Underwriter, (x) fees and expenses of any transfer agent or
custodian, (xi) any other fees and disbursements of underwriters, if any,
customarily paid by issuers or sellers of securities and (xii) expenses for
securities law liability insurance and, if any, rating agency fees.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Holder” or “Holders” means (1) any Person who is a signatory to this Agreement
or (2) any Permitted Transferee to whom any Person who is a signatory to this
Agreement shall assign or transfer any rights hereunder, provided, that such
transferee has executed and delivered a Joinder and has thereby agreed in
writing to be bound by this Agreement in respect of such Registrable Securities.

 

“Initiating Holders” has the meaning ascribed to such term in Section 2.1(a)(i).

 

“Inspectors” has the meaning ascribed to such term in Section 2.4(k).

 

“Investor Shareholders” shall mean FNTIC and its respective Permitted
Transferees that are Affiliates (for the avoidance of doubt, other than
Splitco), in each case, to the extent such Person Beneficially Owns Registrable
Securities and becomes a party to this Agreement (pursuant to a Joinder (as
applicable)).

 

“Joinder” means a joinder agreement in the form of Exhibit A hereto.

 

“Litigation” means any action, proceeding or investigation in any court or
before any governmental authority.

 

“Manager” has the meaning ascribed to such term in Section 2.1(g).

 

“NASD” means the National Association of Securities Dealers, Inc.

 

“Offering Document” means a registration statement, any prospectus or
preliminary, final or summary prospectus or free writing prospectus, or any
other document used in connection with the offering of securities covered
thereby, any offering circular, notification, pricing disclosure or similar
document, or any amendment or supplement to any of the foregoing.

 

“Participating Holders” means all Holders of Registrable Securities which are
proposed to be included in any offering of Registrable Securities pursuant to
Section 2.1 or Section 2.2.

 

3

--------------------------------------------------------------------------------


 

“Permitted Transferee” means, in relation to any Person who is a signatory to
this Agreement, any Person who is an Affiliate of such Person.

 

“Person” means any individual, corporation, company, partnership, trust,
incorporated or unincorporated association, joint venture or other entity of any
kind.

 

“Piggyback Registration” has the meaning ascribed to such term in
Section 2.2(b).

 

“Piggyback Request” has the meaning ascribed to such term in Section 2.2(b).

 

“Piggyback Shares” has the meaning ascribed to such term in Section 2.3(a)(iii).

 

“Postponement Period” has the meaning ascribed to such term in Section 2.1(f).

 

“Public Offering” shall mean, other than the Split-Off, a bona fide underwritten
public offering and sale or other transfer of Splitco Common Stock (other equity
securities of Splitco) pursuant to an effective registration statement under the
Securities Act.

 

“Qualified Independent Underwriter” means a “qualified independent underwriter”
within the meaning of NASD Conduct Rule 2720.

 

“Records” has the meaning ascribed to such term in Section 2.4(k).

 

“Registrable Securities” means (a) any shares of Splitco Common Stock held by
the Holders at any time (including those held as a result of, or issuable upon,
the conversion or exercise of Common Stock Equivalents), whether now owned or
acquired by the Holders at a later time, (b) any shares issued or issuable,
directly or indirectly, in exchange for or with respect to the Splitco Common
Stock referenced in clause (a) above by way of stock dividend, stock split or
combination of units or shares in connection with a reclassification,
recapitalization, merger, share exchange, consolidation or other reorganization
and (c) any securities issued in replacement of or exchange for any securities
described in clause (a) or (b) above.  As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when (1) a
registration statement with respect to the sale of such securities shall have
been declared effective under the Securities Act and such securities shall have
been disposed of in accordance with such registration statement, or (2) such
securities shall have been sold (other than in a privately negotiated sale) in
compliance with the requirements of Rule 144 under the Securities Act, as such
Rule 144 may be amended (or any successor provision thereto).

 

“Reorganization Agreement” has the meaning ascribed to such term in the Recitals
to this Agreement.

 

“Rule 144” and “Rule 144A” have the meaning ascribed to such term in
Section 4.2.

 

“SEC” means the Securities and Exchange Commission or such other federal agency
which at such time administers the Securities Act.

 

“Section 2.3(a) Sale Number” has the meaning ascribed to such term in
Section 2.3(a).

 

4

--------------------------------------------------------------------------------


 

“Section 2.3(b) Sale Number” has the meaning ascribed to such term in
Section 2.3(b).

 

“Section 2.3(c) Sale Number” has the meaning ascribed to such term in
Section 2.3(c).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC issued under such Act, as they may from time to time be
in effect.

 

“Shelf Registrable Securities” has the meaning ascribed to such term in
Section 2.1(i).

 

“Shelf Registration Statement” has the meaning ascribed to such term in
Section 2.1(i).

 

“Shelf Underwriting” has the meaning ascribed to such term in Section 2.1(j).

 

“Shelf Underwriting Notice” has the meaning ascribed to such term in
Section 2.1(j).

 

“Shelf Underwriting Request” has the meaning ascribed to such term in
Section 2.1(j).

 

“Special Registration Statement” means: (a) a registration statement relating to
any employee benefit plan; (b) with respect to any corporate reorganization or
transaction under Rule 145 of the Securities Act, any registration statement
related to the issuance or resale of securities issued in connection with such
transaction; or (c) a registration statement related to stock issued upon
conversion of debt securities.

 

“Splitco” means has the meaning set forth in the Preamble.

 

“Splitco Common Stock” shall mean the shares of Splitco Common Stock, $0.0001
par value per share, of Splitco, and any and all securities of any kind
whatsoever which may be issued after the date hereof in respect of, or in
exchange for, such shares of common stock of Splitco pursuant to a merger,
consolidation, stock split, stock dividend or recapitalization of Splitco or
otherwise.

 

“Subscription(s)” has the meaning ascribed to such term in the Preamble.

 

“Subsidiary” means any direct or indirect subsidiary of Splitco on the date
hereof and any direct or indirect subsidiary of Splitco organized or acquired
after the date hereof.

 

“Valid Business Reason” has the meaning ascribed to such term in Section 2.1(f).

 

“WKSI” has the meaning ascribed to such term in Section 2.4(v).

 

Section 2.                                           Registration Rights.

 

2.1.                            Demand Registrations.

 

(a)                                 (i)                                    
Subject to Sections 2.1(b) and 2.3, at any time and from time to time, following
at least one (1) year after the effectiveness of the registration statement on
Form S-4 of Splitco relating to the Split-Off and for so long as a Holder owns
Registrable Securities, such Holder shall have the right to require Splitco to
file one or more registration statements under the

 

5

--------------------------------------------------------------------------------


 

Securities Act covering all or any part of its and its Affiliates’ Registrable
Securities by delivering a written request therefor to Splitco specifying the
number of Registrable Securities to be included in such registration and the
intended method of distribution therefor (a “Demand Registration Request”). The
registration so requested is referred to herein as a “Demand Registration” (with
respect to any Demand Registration, the Holder(s) making such demand for
registration being referred to as the “Initiating Holder(s)”).

 

(ii)                            Splitco shall give written notice (the “Demand
Exercise Notice”) of such Demand Registration Request to the Holders of record
of Registrable Securities (other than the Initiating Holder(s), as applicable)
no later than five (5) Business Days after the filing of a registration
statement pursuant to the Demand Registration Request (or, in the case of a
request for the filing of an automatic shelf registration statement, five
(5) Business Days after receipt of the Demand Registration Request).

 

(b)                                 Splitco, subject to Sections 2.3 and 2.6,
shall include in a Demand Registration (x) the Registrable Securities of the
Initiating Holders and (y) the Registrable Securities of any other Holder of
Registrable Securities which shall have made a written request to Splitco for
inclusion in such registration pursuant to Section 2.2 (which request shall
specify the maximum number of Registrable Securities intended to be disposed of
by such Participating Holder on the same terms and pursuant to the same intended
method or methods of disposition as are set forth in the Demand Registration
Request of the Initiating Holder) within ten (10) days after the receipt of the
Demand Exercise Notice.

 

(c)                                  Splitco shall, subject to Section 2.1(b),
use its reasonable best efforts to (x) as soon as reasonably practicable, but in
no event later than sixty (60) days following receipt of a Demand Registration
Request, file with the SEC the form and other necessary documents, and, as soon
as reasonably practicable after such filing, use its best efforts to cause to be
declared effective such registration under the Securities Act (including,
without limitation, by means of a shelf registration pursuant to Rule 415 under
the Securities Act if so requested and if Splitco is then eligible to use such a
registration) of the Registrable Securities which Splitco has been so requested
to register, for distribution in accordance with such intended method of
distribution, and (y) if requested by the Initiating Holders, request
acceleration of the effective date of the registration statement relating to
such registration.

 

(d)                                 Any Initiating Holder and any other Holder
that has requested its Registrable Securities be included in a Demand
Registration may withdraw all or a portion of its Registrable Securities from
such Demand Registration at any time prior to the effectiveness of the Demand
Registration.  Upon receipt of a notice to such effect (A) from the Initiating
Holder and all other Holders with respect to all of the Registrable Securities
included by such Holders in such Demand Registration; or (B) from one or more
Holders with respect to Registrable Securities held by them that would cause the
anticipated aggregate offering price (after having subtracted all underwriting
discounts and commissions) to fall to $10 million or below, Splitco shall cease
all effort to secure effectiveness of the applicable Demand Registration.

 

(e)                                  Notwithstanding anything to the contrary in
Section 2.1(a), the Demand Registration rights granted in Section 2.1(a) are
subject to the following limitations: (i) Splitco shall not be required to
effect more than one (1) Demand Registration delivered by FNTIC

 

6

--------------------------------------------------------------------------------


 

pursuant to Section 2.1(a)(i) in any nine (9) month period (it being understood
that a registration pursuant to a Piggyback Request (as defined below) by FNTIC
shall not constitute a Demand Registration for the purposes of this
Section 2.1(f)(i)); (ii) each registration in respect of a Demand Registration
Request made by any Holder must include, in the aggregate (based on the Splitco
Common Stock included in such registration by all Holders and other Persons
participating in such registration), Registrable Securities having an aggregate
market value of at least $10 million; and (iii) if the Board, in its good faith
judgment, determines that any registration of Registrable Securities should not
be made or continued because it would materially interfere with any material
financing, acquisition, corporate reorganization, merger, share exchange or
other transaction or event involving Splitco or any Subsidiary and, in each
case, any successor thereto, or because Splitco does not yet have appropriate
financial statements of acquired or to be acquired entities available for filing
(in each case, a “Valid Business Reason”), then (x) Splitco may postpone filing
a registration statement relating to a Demand Registration Request until five
(5) Business Days after such Valid Business Reason no longer exists, but in no
event for more than 120 days after the date the Board determines a Valid
Business Reason exists and (y) in case a registration statement has been filed
relating to a Demand Registration Request, if the Valid Business Reason has not
resulted from actions taken by Splitco, any Subsidiary, and, in each case, any
successor thereto, Splitco may, to the extent determined in the good faith
judgment of the Board to be reasonably necessary to avoid interference with any
of the transactions described above, cause such registration statement to be
withdrawn and its effectiveness terminated or may postpone amending or
supplementing such registration statement until five (5) Business Days after
such Valid Business Reason no longer exists, but in no event for more than 120
days after the date the Board determines a Valid Business Reason exists (such
period of postponement or withdrawal under this clause (iii), the “Postponement
Period”).  Splitco shall give written notice of its determination to postpone or
withdraw a registration statement and of the fact that the Valid Business Reason
for such postponement or withdrawal no longer exists, together with a
certificate of such determination signed by the Chief Executive Officer or Chief
Financial Officer of Splitco, in each case, promptly after the occurrence
thereof; provided, however, that Splitco shall not be permitted to postpone or
withdraw a registration statement after the expiration of any Postponement
Period until twelve (12) months after the expiration of such Postponement
Period.

 

If Splitco shall give any notice of postponement or withdrawal of any
registration statement pursuant to clause (x) or (y) above, Splitco shall not,
during the Postponement Period, register any Splitco Common Stock, other than
pursuant to a Special Registration Statement.  Each Holder of Registrable
Securities agrees that, upon receipt of any notice from Splitco that Splitco has
determined to withdraw, terminate or postpone amending or supplementing any
registration statement pursuant to clause (x) or (y) above, such Holder will
discontinue its disposition of Registrable Securities pursuant to such
registration statement.  If Splitco shall have withdrawn or prematurely
terminated a registration statement filed under Section 2.1(a)(i) (whether
pursuant to clause (iii) above or as a result of any stop order, injunction or
other order or requirement of the SEC or any other governmental agency or
court), Splitco shall not be considered to have effected an effective
registration for the purposes of this Agreement until Splitco shall have filed a
new registration statement covering the Registrable Securities covered by the
withdrawn or terminated registration statement and such registration statement
shall have been declared effective and shall not have been withdrawn.  If
Splitco shall give any notice of

 

7

--------------------------------------------------------------------------------


 

withdrawal or postponement of a registration statement, Splitco shall, not later
than five (5) Business Days after the Valid Business Reason that caused such
withdrawal or postponement no longer exists (but in no event later than 120 days
after the date of the postponement or withdrawal), use its reasonable best
efforts to effect the registration under the Securities Act of the Registrable
Securities covered by the withdrawn or postponed registration statement in
accordance with this Section 2.1 (unless the Initiating Holders shall have
withdrawn such request, in which case Splitco shall not be considered to have
effected an effective registration for the purposes of this Agreement), and such
registration shall not thereafter be withdrawn or postponed pursuant to clause
(x) or (y) of this Section 2.1(e).

 

(f)                                   In connection with any Demand
Registration, the Participating Holders shall have the right to designate the
lead managing underwriter (any lead managing underwriter for the purposes of
this Agreement, the “Manager”) in connection with any underwritten offering
pursuant to such registration and each other managing underwriter for any such
underwritten offering; provided, that, such underwriter is reasonably
satisfactory to Splitco, which approval shall not be unreasonably withheld or
delayed.

 

(g)                                  The obligation to effect a Demand
Registration as described in this Section 2.1 shall be deemed satisfied only
when a registration statement covering the applicable Registrable Securities
shall have become effective (unless, after effectiveness, the registration
statement becomes subject to any stop order, injunction or other order of the
SEC or other governmental agency, in which case the obligation shall not be
deemed satisfied) and, if the method of disposition is a firm commitment
underwritten public offering, all such Registrable Securities have been sold
pursuant thereto.

 

(h)                                 Notwithstanding anything to the contrary
herein, at such time as Splitco shall have qualified for the use of Form S-3
promulgated under the Securities Act or any successor form thereto and in the
event that Splitco files a shelf registration statement under Rule 415 of the
Securities Act pursuant to a Demand Registration Request and such shelf
registration statement on Form S-3 becomes effective (such registration
statement, a “Shelf Registration Statement”), the Initiating Holders with
respect to such Demand Registration Request and the Holders of other Registrable
Securities registered on such Shelf Registration Statement shall have the right
at any time or from time to time to elect to sell pursuant to an underwritten
offering Registrable Securities available for sale pursuant to such registration
statement (“Shelf Registrable Securities”), so long as the Shelf Registration
Statement remains in effect and only if the method of distribution set forth in
the shelf registration allows for sales pursuant to an underwritten offering.

 

(i)                                     The Initiating Holders and such other
Holders shall make such election by delivering to Splitco a written request (a
“Shelf Underwriting Request”) for such underwritten offering to Splitco
specifying the number of Shelf Registrable Securities that the Holders desire to
sell pursuant to such underwritten offering (the “Shelf Underwriting”).  As
promptly as practicable, but no later than five (5) Business Days after receipt
of a Shelf Underwriting Request, Splitco shall give written notice (the “Shelf
Underwriting Notice”) of such Shelf Underwriting Request to all other Holders of
record of Shelf Registrable Securities.  Splitco, subject to Sections 2.3 and
2.6, shall include in such Shelf Underwriting (x) the Registrable Securities of
the Initiating Holders and (y) the Shelf Registrable Securities of any other
Holder of

 

8

--------------------------------------------------------------------------------


 

Shelf Registrable Securities which shall have made a written request to Splitco
for inclusion in such Shelf Underwriting (which request shall specify the
maximum number of Shelf Registrable Securities intended to be disposed of by
such Holder) within seven (7) days after the receipt of the Shelf Underwriting
Notice.  Splitco shall, as expeditiously as possible (and in any event within
twenty (20) days after the receipt of a Shelf Underwriting Request), but subject
to Section 2.1(b), use its reasonable best efforts to facilitate such Shelf
Underwriting. Notwithstanding the foregoing, if an Investor Shareholder wishes
to engage in an underwritten block trade off of a Shelf Registration Statement
(either through filing an automatic shelf registration statement or through a
take down of an already existing Shelf Registration Statement), then
notwithstanding the foregoing time periods, the Investor Shareholder only needs
to notify the Company of the block trade Shelf Underwriting on the day such
offering is to commence and the Company shall notify other Holders and other
Holders must elect whether or not to participate on the day such offering is to
commence, and the Company shall as expeditiously as possible use its reasonable
best efforts (including co-operating with such Investor Shareholder with respect
to the provision of necessary information) to facilitate such shelf offering
(which may close as early as three (3) business days after the date it
commences), provided, that in the case of such underwritten block trade, only
Investor Shareholders shall have a right to notice and to participate, and
provided, further, that the Investor Shareholder requesting such underwritten
block trade shall use commercially reasonable efforts to work with the Company
and the underwriters prior to making such request in order to facilitate
preparation of Offering Documents relating to the underwritten block trade. 
Splitco shall, at the request of any Initiating Holder or any other Holder of
Registrable Securities registered on such Shelf Registration Statement, file any
prospectus supplement or, if the applicable Shelf Registration Statement is an
automatic shelf registration statement (as defined in Section 2.4), any
post-effective amendments and otherwise take any action necessary to include
therein all disclosure and language deemed necessary or advisable by Splitco to
effect such Shelf Underwriting.  Once a Shelf Registration Statement has been
declared effective, the Holders of Registrable Securities may request, and
Splitco shall be required to facilitate, an unlimited number of Shelf
Underwritings with respect to such Shelf Registration Statement. 
Notwithstanding anything to the contrary in this Section 2.1(j), each Shelf
Underwriting must include, in the aggregate (based on the Splitco Common Stock
included in such Shelf Underwriting by all Holders and other Persons
participating in such Shelf Underwriting), shares of Splitco Common Stock having
an aggregate market value of at least $10 million. Splitco agrees to use
commercially reasonable efforts to keep each Shelf Registration Statement
continuously effective until the earliest to occur of (i) the date specified by
the Shelf Requesting Holder, if any, (ii) the day after the date on which all
Registrable Securities covered by such Shelf Registration Statement have been
sold pursuant to such Shelf Registration Statement, and (iii) the first date on
which there shall cease to be any Registrable Securities covered by such Shelf
Registration Statement.

 

2.2.                            Piggyback Registrations.

 

(a)                                 If Splitco proposes or is required (pursuant
to Section 2.1 or otherwise) to register any of its equity securities for its
own account or for the account of any other shareholder under the Securities Act
(other than pursuant to a Special Registration Statement), Splitco shall give
prompt written notice of its intention to do so to each of the Holders of record
of Registrable

 

9

--------------------------------------------------------------------------------


 

Securities, at least ten (10) Business Days prior to the filing of any
registration statement under the Securities Act or earlier as required pursuant
to Section 2.1 or otherwise.

 

(b)                                 Upon the written request of any Holder
desiring to have Registrable Securities registered under this Section 2.2 (a
“Piggyback Request”), made within ten (10) days following the receipt of written
notice from Splitco pursuant to Section 2.3(a) (which request shall specify the
maximum number of Registrable Securities intended to be disposed of by such
Holder and the intended method of distribution thereof), Splitco shall, subject
to Sections 2.2(e), 2.3 and 2.6 hereof, use its reasonable best efforts to cause
all such Registrable Securities, the Holders of which have so requested the
registration thereof, to be registered under the Securities Act with the
securities which Splitco at the time proposes to register to permit the sale or
other disposition by the Holders (in accordance with the intended method of
distribution thereof) of the Registrable Securities to be so registered,
including, if necessary, by filing with the SEC a post-effective amendment or a
supplement to the registration statement filed by Splitco or the prospectus
related thereto (the “Piggyback Registration”).

 

(c)                                  There is no limitation on the number of
Piggyback Requests that may be made by Holders pursuant to the preceding
sentence which Splitco is obligated to effect.  No registration of Registrable
Securities effected under this Section 2.2(c) shall relieve Splitco of its
obligations to effect Demand Registrations under Section 2.1 hereof.
Notwithstanding the foregoing, if an Eligible Block Participant wishes to engage
in an underwritten block trade off of a Shelf Registration Statement (either
through filing an automatic shelf registration statement or through a take-down
from an already existing Shelf Registration Statement), then notwithstanding the
foregoing time periods, the Holder only needs to notify the Company of the block
trade Shelf Underwriting on the day such offering is to commence and the Company
shall notify other Holders and other Holders must elect whether or not to
participate on the day such offering is to commence, and the Company shall as
expeditiously as possible use its reasonable best efforts (including
co-operating with such Holder with respect to the provision of necessary
information) to facilitate such shelf offering (which may close as early as
three (3) business days after the date it commences), provided that in the case
of such underwritten block trade, only Eligible Block Participants shall have a
right to notice and to participate, and provided, further, that the Holder
requesting such underwritten block trade shall use commercially reasonable
efforts to work with the Company and the underwriters prior to making such
request in order to facilitate preparation of Offering Documents related to the
underwritten block trade.

 

(d)                                 Splitco, subject to Sections 2.3 and 2.6,
may elect to include in any registration statement and offering pursuant to
demand registration rights by any Person, (i) authorized but unissued shares of
Splitco Common Stock and (ii) any other shares of Splitco Common Stock which are
requested to be included in such registration pursuant to the exercise of
piggyback registration rights granted by Splitco after the date hereof and which
are not inconsistent with the rights granted in, or otherwise conflict with the
terms of, this Agreement (“Additional Piggyback Rights”); provided, however,
that, with respect to any underwritten offering, such inclusion shall be
permitted only to the extent that it is pursuant to, and subject to, the terms
of the underwriting agreement or arrangements, if any, entered into by the
Participating Holders in such underwritten offering.

 

10

--------------------------------------------------------------------------------


 

(e)                                  If, at any time after giving written notice
of its intention to register any equity securities and prior to the effective
date of the registration statement filed in connection with such registration,
Splitco shall determine for any reason not to register or to delay registration
of such equity securities, Splitco may, at its election, give written notice of
such determination to all Holders of record of Registrable Securities and (i) in
the case of a determination not to register, shall be relieved of its obligation
to register any Registrable Securities in connection with such abandoned
registration, without prejudice, however, to the rights of Holders under
Section 2.1, and (ii) in the case of a determination to delay such registration
of its equity securities, shall be permitted to delay the registration of such
Registrable Securities for the same period as the delay in registering such
other equity securities.

 

(f)                                   Any Holder shall have the right to
withdraw its request for inclusion of its Registrable Securities in any
registration statement pursuant to this Section 2.2 by giving written notice to
Splitco of its request to withdraw; provided, however, that such request must be
made in writing prior to the earlier of the execution of the underwriting
agreement or the execution of the custody agreement with respect to such
registration.

 

(g)                                  Splitco shall use commercially reasonable
efforts to maintain the effectiveness of the registration statement relating to
any Piggyback Registration for a period of at least 180 days after the effective
date thereof or such shorter period in which all Registrable Securities included
in such registration statement have actually been sold.

 

2.3.                            Allocation of Securities Included in
Registration Statement.

 

(a)                                 If any requested registration made pursuant
to Section 2.1 (including a Shelf Underwriting) involves an underwritten
offering and the Manager of such offering shall advise Splitco that, in its
view, the number of securities requested to be included in such underwritten
offering by the Holders of Registrable Securities, Splitco, any Subsidiary, and,
in each case, any successor thereto, or any other Persons exercising Additional
Piggyback Rights exceeds the highest number (the “Section 2.3(a) Sale Number”)
that can be sold in an orderly manner in such underwritten offering within a
price range acceptable to the Participating Holders, Splitco shall use its
reasonable best efforts to include in such underwritten offering:

 

(i)                                     first, all Registrable Securities
requested to be included in such underwritten offering by the Holders thereof
(including pursuant to the exercise of piggyback rights pursuant to
Section 2.2); provided, however, that if the number of such Registrable
Securities exceeds the Section 2.3(a) Sale Number, the number of such
Registrable Securities (not to exceed the Section 2.3(a) Sale Number) to be
included in such underwritten offering shall be allocated on a pro rata basis
among all Holders requesting that Registrable Securities be included in such
underwritten offering, based on the number of Registrable Securities then owned
by each such Holder requesting inclusion in relation to the aggregate number of
Registrable Securities owned by all Holders requesting inclusion;

 

(ii)                                  second, to the extent that the number of
Registrable Securities to be included pursuant to clause (i) of this
Section 2.3(a) is less than the Section 2.3(a) Sale Number, any securities that
Splitco proposes to register; provided, that the number of

 

11

--------------------------------------------------------------------------------


 

such securities when aggregated with that number of Registrable Securities to be
included pursuant to clause (i), totals no more than the Section 2.3(a) Sale
Number; and

 

(iii)                               third, to the extent that the number of
Registrable Securities to be included pursuant to clauses (i) and (ii) of this
Section 2.3(a) is less than the Section 2.3(a) Sale Number, the remaining
Registrable Securities to be included in such underwritten offering shall be
allocated on a pro rata basis among all Persons requesting that securities be
included in such underwritten offering pursuant to the exercise of Additional
Piggyback Rights (“Piggyback Shares”), based on the number of Piggyback Shares
then owned by each Person requesting inclusion in relation to the aggregate
number of Piggyback Shares owned by all Persons requesting inclusion; provided,
that the number of such securities when aggregated with that number of
Registrable Securities to be included pursuant to clauses (i) and (ii) totals no
more than the Section 2.3(a) Sale Number.

 

(b)                                 If any registration or offering made
pursuant to Section 2.2 involves an underwritten primary offering on behalf of
Splitco after the date hereof and the Manager shall advise Splitco that, in its
view, the number of securities requested to be included in such underwritten
offering by the Holders of Registrable Securities, Splitco or any other Persons
exercising Additional Piggyback Rights exceeds the highest number (the
“Section 2.3(b) Sale Number”) that can be sold in an orderly manner in such
underwritten offering within a price range acceptable to Splitco, Splitco shall
include in such underwritten offering:

 

(i)                                     first, all equity securities that
Splitco proposes to register for its own account;

 

(ii)                                  second, to the extent that the number of
Registrable Securities to be included pursuant to clause (1) of this
Section 2.3(b) is less than the Section 2.3(b) Sale Number, the remaining
Registrable Securities to be included in such underwritten offering shall be
allocated on a pro rata basis among all Holders requesting that Registrable
Securities be included in such underwritten offering pursuant to the exercise of
piggyback rights pursuant to Section 2.2, based on the number of Registrable
Securities then owned by each such Holder requesting inclusion in relation to
the aggregate number of Registrable Securities owned by all Holders requesting
inclusion; provided, that the number of such remaining Registrable Securities
when aggregated with that number of equity securities to be included pursuant to
clause (i), totals no more than the Section 2.3(b) Sale Number; and

 

(iii)                               third, to the extent that the number of
Registrable Securities to be included pursuant to clauses (i) and (ii) of this
Section 2.3(b) is less than the Section 2.3(b) Sale Number, the remaining
Registrable Securities to be included in such underwritten offering shall be
allocated on a pro rata basis among all Persons requesting that securities be
included in such underwritten offering pursuant to the exercise of Additional
Piggyback Rights, based on the number of Piggyback Shares then owned by each
Person requesting inclusion in relation to the aggregate number of Piggyback
Shares owned by all Persons requesting inclusion; provided, that the number of
such securities

 

12

--------------------------------------------------------------------------------


 

when aggregated with that number of Registrable Securities to be included
pursuant to clauses (i) and (ii) totals no more than the Section 2.3(b) Sale
Number.

 

(c)                                  If any registration pursuant to Section 2.2
involves an underwritten offering that was initially requested by any
Person(s) other than a Holder to whom the Company has granted registration
rights which are not inconsistent with the rights granted in, or otherwise
conflict with the terms of, this Agreement and the Manager shall advise Splitco
that, in its view, the number of securities requested to be included in such
underwritten offering exceeds the number (the “Section 2.3(c) Sale Number”) that
can be sold in an orderly manner in such underwritten offering within a price
range acceptable to Splitco, Splitco shall include in such underwritten
offering:

 

(i)                                     first, the shares requested to be
included in such underwritten offering shall be allocated on a pro rata basis
among such Person(s) requesting the registration and all Holders requesting that
Registrable Securities be included in such underwritten offering pursuant to the
exercise of piggyback rights pursuant to Section 2.2, based on the aggregate
number of securities or Registrable Securities, as applicable, then owned by
each of the foregoing requesting inclusion in relation to the aggregate number
of securities or Registrable Securities, as applicable, owned by all such
Holders and Persons requesting inclusion, up to the Section 2.3(c) Sale Number;

 

(ii)                                  second, to the extent that the number of
Registrable Securities to be included pursuant to clause (i) of this
Section 2.3(c) is less than the Section 2.3(c) Sale Number, the remaining
Registrable Securities to be included in such underwritten offering shall be
allocated on a pro rata basis among all Persons requesting that securities be
included in such underwritten offering pursuant to the exercise of Additional
Piggyback Rights, based on the number of Piggyback Shares then owned by each
Person requesting inclusion in relation to the aggregate number of Piggyback
Shares owned by all Persons requesting inclusion; provided, that the number of
such remaining Registrable Securities when aggregated with that number of shares
requested to be included pursuant to clause (i), totals no more than the
Section 2.3(c) Sale Number; and

 

(iii)                               third, to the extent that the number of
Registrable Securities to be included pursuant to clauses (i) and (ii) of this
Section 2.3(c) is less than the Section 2.3(c) Sale Number, the remaining
Registrable Securities to be included in such underwritten offering shall be
allocated to shares Splitco proposes to register for its own account; provided,
that the number of such securities when aggregated with that number of
Registrable Securities to be included pursuant to clauses (i) and (ii) totals no
more than the Section 2.3(c) Sale Number.

 

(d)                                 If, as a result of the proration provisions
set forth in clauses (a), (b) or (c) of this Section 2.3, any Holder shall not
be entitled to include all Registrable Securities in an underwritten offering
that such Holder has requested be included, such Holder may elect to withdraw
such Holder’s request to include Registrable Securities in the registration to
which such underwritten offering relates or may reduce the number requested to
be included; provided, however, that (x) such request must be made in writing
prior to the earlier of the execution of the underwriting agreement or the
execution of the custody agreement with respect to such

 

13

--------------------------------------------------------------------------------


 

registration and (y) such withdrawal or reduction shall be irrevocable and,
after making such withdrawal or reduction, such Holder shall no longer have any
right to include Registrable Securities in the registration as to which such
withdrawal or reduction was made to the extent of the Registrable Securities so
withdrawn or reduce; provided, further, that in the event that a withdrawal or
reduction pursuant to this Section 2.3(d) reduces the number of Registrable
Securities to be included in an offering to fewer than the Section 2.3(a) Sale
Number, the Section 2.3(b) Sale Number or the Section 2.3(c) Sale Number, as
applicable, then the priority according to which any additional Registrable
Securities shall be included therein shall be as set forth in Section 2.3(a),
Section 2.3(b) or Section 2.3(c), applicable.

 

2.4.                            Registration Procedures.  If and whenever
Splitco is required by the provisions of this Agreement to effect or cause the
registration of any Registrable Securities under the Securities Act as provided
in this Agreement (or use best efforts or reasonable best efforts to accomplish
the same), Splitco shall, as expeditiously as possible:

 

(a)                                 prepare and file with the SEC a registration
statement on an appropriate registration form of the SEC for the disposition of
such Registrable Securities in accordance with the intended method of
disposition thereof, which registration form (i) shall be selected by Splitco
and (ii) shall, in the case of a shelf registration, be available for the sale
of the Registrable Securities by the selling Holders thereof and such
registration statement shall comply as to form in all material respects with the
requirements of the applicable registration form and include all financial
statements required by the SEC to be filed therewith, and Splitco shall use its
reasonable best efforts to cause such registration statement to become effective
and remain continuously effective for such period as any Participating Holder
pursuant to such registration statement shall request, and no less than 180
days, (provided, however, that as far in advance as reasonably practicable
before filing an Offering Document, or before sending a response to an SEC
comment letter prior to any such filing, Splitco will furnish to one counsel for
the Holders participating in the planned offering (selected by the Participating
Holders) and to one counsel for the Manager, if any, copies of reasonably
complete drafts of all such documents proposed to be filed (including all
exhibits thereto and each document incorporated by reference therein to the
extent then required by the rules and regulations of the SEC), which documents
will be subject to the reasonable review and reasonable comment of such counsel
(including any objections to any information pertaining to any Participating
Holder and its plan of distribution and otherwise to the extent necessary, if at
all, to complete the filing or maintain the effectiveness thereof), and Splitco
shall make the changes reasonably requested by such counsel and shall not file
any Offering Document to which the Participating Holders or the underwriters, if
any, shall reasonably object, provided, that, notwithstanding the foregoing, in
no event shall Splitco be required to file any document with the SEC which in
the view of Splitco or its counsel does not comply with the requirements of the
Securities Act or of the rules of regulations thereunder or contains an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make any statement therein not misleading;

 

(b)                                 (i) prepare and file with the SEC such
amendments, post-effective amendments and supplements (including, without
limitation, any reports required to be filed pursuant to the Exchange Act) to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement continuously effective for
such period as

 

14

--------------------------------------------------------------------------------


 

any Participating Holder pursuant to such registration statement shall request
and to comply with the provisions of the Securities Act with respect to the sale
or other disposition of all Registrable Securities covered by such registration
statement in accordance with the intended methods of disposition by the seller
or sellers thereof set forth in such registration statement; provided, however,
that Splitco may discontinue any registration of its securities that cease to be
Registrable Securities; and (ii) provide notice to such sellers of Registrable
Securities and the Manager, if any, of Splitco’s reasonable determination that a
post-effective amendment to a registration statement would be appropriate;

 

(c)                                  furnish, without charge, to each
Participating Holder and each underwriter, if any, of the securities covered by
such registration statement such number of copies of such registration
statement, each amendment and supplement thereto (in each case including all
exhibits), the prospectus included in such registration statement (including
each preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424 under the Securities Act, each free writing prospectus
utilized in connection therewith, in each case, in all material respects in
conformity with the requirements of the Securities Act or of the rules or
regulations thereunder, and other documents, as such seller and underwriter may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities owned by such seller (Splitco hereby consenting to
the use in accordance with all applicable laws of each such Offering Document by
each such Participating Holder and the underwriters, if any, in connection with
the offering and sale of the Registrable Securities covered by such registration
statement or prospectus);

 

(d)                                 use its reasonable best efforts to register
or qualify the Registrable Securities covered by such registration statement
under such other securities or state “blue sky” laws of such jurisdictions as
any sellers of Registrable Securities or any managing underwriter, if any, shall
reasonably request in writing, and do any and all other acts and things which
may be reasonably necessary or advisable to enable such sellers or underwriter,
if any, to consummate the disposition of the Registrable Securities in such
jurisdictions (including keeping such registration or qualification in effect
for so long as such registration statement remains in effect), except that in no
event shall Splitco be required to qualify to do business as a foreign
corporation in any jurisdiction where it would not, but for the requirements of
this paragraph (d), be required to be so qualified, to subject itself to
taxation in any such jurisdiction or to consent to general service of process in
any such jurisdiction;

 

(e)                                  promptly notify each Participating Holder
and each managing underwriter, if any and, if requested by any such Person,
confirm such notice in writing: (i) when the registration statement or any other
Offering Document has been filed with the SEC and, with respect to the Offering
Document, when the same has become effective; (ii) of any comment letter or
request by the SEC or state securities authority for amendments or supplements
to the registration statement or the prospectus related thereto or for
additional information; (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of the registration statement or the initiation of
any proceedings for that purpose; (iv) of the receipt by Splitco of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the securities or state “blue sky” laws of
any jurisdiction or the initiation of any proceeding for such purpose; (v) of
the existence of any fact of which Splitco becomes aware which results in the

 

15

--------------------------------------------------------------------------------


 

Offering Document or the information conveyed to any purchaser at the time of
sale to such purchaser containing an untrue statement of a material fact or
omitting to state a material fact required to be stated therein or necessary to
make any statement therein not misleading; and (vi) if at any time the
representations and warranties contemplated by any underwriting agreement,
securities sale agreement, or other similar agreement, relating to the offering
shall cease to be true and correct in all material respects; and, if the
notification relates to an event described in clause (v), unless Splitco has
declared that a Postponement Period exists, Splitco shall promptly prepare and
furnish to each such seller and each underwriter, if any, a reasonable number of
copies of a prospectus supplemented or amended so that, as thereafter delivered
to the purchasers of such Registrable Securities, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein in the
light of the circumstances under which they were made not misleading;

 

(f)                                   comply (and continue to comply) with all
applicable rules and regulations of the SEC (including, without limitation,
maintaining disclosure controls and procedures (as defined in Exchange Act
Rule 13a-15(e)) and internal control over financial reporting (as defined in
Exchange Act Rule 13a-15(f)) in accordance with the Exchange Act), and make
generally available to its security holders, as soon as reasonably practicable
after the effective date of the registration statement (and in any event within
forty-five (45) days, or ninety (90) days if it is a fiscal year, after the end
of such twelve month period described hereafter), an earnings statement (which
need not be audited) covering the period of at least twelve (12) consecutive
months beginning with the first day of Splitco’s first calendar quarter after
the effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder;

 

(g)                                  (i) cause all such Registrable Securities
covered by such registration statement to be listed on the principal securities
exchange on which similar securities issued by Splitco are then listed (if any),
if the listing of such Registrable Securities is then permitted under the
rules of such exchange, or (ii) if no similar securities are then so listed, to
either cause all such Registrable Securities to be listed on a national
securities exchange or to secure designation of all such Registrable Securities
as a Nasdaq National Market “national market system security” within the meaning
of Rule 11Aa2-1 of the Exchange Act or, failing that, secure Nasdaq National
Market authorization for such shares and, without limiting the generality of the
foregoing, take all actions that may be required by Splitco as the issuer of
such Registrable Securities in order to facilitate the managing underwriter’s
arranging for the registration of at least two market makers as such with
respect to such shares with FINRA, and comply (and continue to comply) with the
requirements of any self-regulatory organization applicable to Splitco,
including without limitation all corporate governance requirements;

 

(h)                                 (i) provide and cause to be maintained a
transfer agent and registrar for all such Registrable Securities covered by such
registration statement not later than the effective date of such registration
statement; (ii) instruct such transfer agent (A) to release, on such effective
date, any stop transfer order with respect to the certificates with respect to
the Registrable Securities being sold, and (B) to furnish certificates without
restrictive legends representing ownership of the shares being sold, in such
denominations requested by the sellers of the Registrable

 

16

--------------------------------------------------------------------------------


 

Securities or any managing underwriter; and (iii) in the case of any secondary
equity offering, provide and enter into any reasonable agreements with a
custodian for the Registrable Securities;

 

(i)                                     enter into such customary agreements
(including, if applicable, an underwriting agreement) and take such other
actions as the Participating Holders or the underwriters shall reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities (it being understood that the Holders of the Registrable Securities
which are to be distributed by any underwriters shall be parties to any such
underwriting agreement and may, at their option, require that Splitco make to
and for the benefit of such Holders the representations, warranties and
covenants of Splitco which are being made to and for the benefit of such
underwriters);

 

(j)                                    use its reasonable best efforts (i) to
obtain an opinion from Splitco’s counsel and a “cold comfort” letter and updates
thereof from the independent public accountants who have certified Splitco’s
financial statements (and/or any other financial statements) included or
incorporated by reference in such registration statement, in each case, in
customary form and covering such matters as are customarily covered by such
opinions and “cold comfort” letters (including, in the case of such “cold
comfort” letter, events subsequent to the date of such financial statements)
delivered to underwriters in underwritten public offerings, which opinion and
letter shall be dated the dates such opinions and “cold comfort” letters are
customarily dated and otherwise reasonably satisfactory to the underwriters, if
any, and to the Participating Holders, and (ii) furnish to each Participating
Holder upon its request and to each underwriter, if any, a copy of such opinion
and letter addressed to such underwriter;

 

(k)                                 deliver promptly to counsel for each
Participating Holder and to each managing underwriter, if any, copies of all
correspondence between the SEC and Splitco, its counsel or auditors and all
memoranda relating to discussions with the SEC or its staff with respect to the
registration statement, and, upon receipt of such confidentiality agreements as
Splitco may reasonably request, make reasonably available for inspection by
counsel for each Participating Holder, by counsel for any underwriter
participating in any disposition to be effected pursuant to such registration
statement and by any attorney, accountant or other agent retained by any
Participating Holder or any such underwriter, (collectively, the “Inspectors”),
all pertinent financial and other records, pertinent corporate documents and
properties of Splitco (the “Records”), as shall be reasonably necessary to
enable them to exercise their due diligence responsibility, and to use
reasonable best efforts to cause applicable personnel and representatives of
Splitco to meet with the Inspectors (if so requested) and to supply the
information reasonably requested by any such Inspector in connection with such
registration statement;

 

(l)                                     use its reasonable best efforts to
prevent the issuance or obtain the withdrawal of any order suspending the
effectiveness of the registration statement, or the lifting of any suspension of
the qualification of any of the Registrable Securities for sale in any
jurisdiction, in each case, as promptly as reasonably practicable;

 

(m)                             provide a CUSIP number for all Registrable
Securities, not later than the effective date of the registration statement;

 

17

--------------------------------------------------------------------------------


 

(n)                                 use its reasonable best efforts to make
available its employees and personnel for participation in “road shows” and
other marketing efforts and otherwise provide reasonable assistance to the
underwriters (taking into account the needs of the businesses of Splitco, any
Subsidiary, and, in each case, any successor thereto, and the requirements of
the marketing process) in the marketing of Registrable Securities in any
underwritten offering;

 

(o)                                 promptly prior to the filing of any document
which is to be incorporated by reference into the registration statement or the
prospectus (after the initial filing of such registration statement), and prior
to the filing or use of any free writing prospectus, provide copies of such
document to counsel for each Participating Holder and to each managing
underwriter, if any, and make the representatives of Splitco, any Subsidiary,
and, in each case, any successor thereto,  reasonably available for discussion
of such document and make such changes in such document concerning the
Participating Holders prior to the filing thereof as counsel for such
Participating Holders or underwriters may reasonably request (provided, that,
notwithstanding the foregoing, in no event shall Splitco be required to file any
document with the SEC which in the view of Splitco or its counsel contains an
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make any statement therein not misleading);

 

(p)                                 furnish to counsel for each Participating
Holder upon its request and to each managing underwriter, without charge, upon
request, at least one conformed copy of the registration statement and any
post-effective amendments or supplements thereto, including financial statements
and schedules, all documents incorporated therein by reference, the prospectus
contained in such registration statement (including each preliminary prospectus
and any summary prospectus), any other prospectus filed under Rule 424 under the
Securities Act and all exhibits (including those incorporated by reference) and
any free writing prospectus utilized in connection therewith;

 

(q)                                 cooperate with the Participating Holders and
the managing underwriter, if any, to facilitate the timely preparation and
delivery of certificates not bearing any restrictive legends representing the
Registrable Securities to be sold, and cause such Registrable Securities to be
issued in such denominations and registered in such names in accordance with the
underwriting agreement at least two (2) Business Days prior to any sale of
Registrable Securities to the underwriters or, if not an underwritten offering,
in accordance with the instructions of the Participating Holders at least two
(2) Business Days prior to any sale of Registrable Securities and instruct any
transfer agent and registrar of Registrable Securities to release any stop
transfer orders in respect thereof (and, in the case of Registrable Securities
registered on a Shelf Registration Statement, at the request of any Holder,
prepare and deliver certificates representing such Registrable Securities not
bearing any restrictive legends and deliver or cause to be delivered an opinion
or instructions to the transfer agent in order to allow such Registrable
Securities to be sold from time to time);

 

(r)                                    take no direct or indirect action
prohibited by Regulation M under the Exchange Act; provided, however, that to
the extent that any prohibition is applicable to Splitco, Splitco will use its
reasonable best efforts to make any such prohibition inapplicable;

 

18

--------------------------------------------------------------------------------


 

(s)                                   use its reasonable best efforts to cause
the Registrable Securities covered by the applicable registration statement to
be registered with or approved by such other governmental agencies, authorities
or self-regulatory bodies (including any filings as may be required to be made
with FINRA) as may be necessary by virtue of the business and operations of
Splitco, any Subsidiary, and, in each case, any successor thereto, to enable the
Participating Holders or the underwriters, if any, to consummate the disposition
of such Registrable Securities, in accordance with the intended method or
methods of disposition thereof;

 

(t)                                    take all such other commercially
reasonable actions as are necessary or advisable in order to expedite or
facilitate the disposition of such Registrable Securities;

 

(u)                                 take all reasonable action to ensure that
any free writing prospectus utilized in connection with any registration covered
by Section 2.1 or 2.2 complies in all material respects with the Securities Act,
is filed in accordance with the Securities Act to the extent required thereby,
is retained in accordance with the Securities Act to the extent required thereby
and, when taken together with the related prospectus, prospectus supplement and
related documents, will not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading; and

 

(v)                                 in connection with any underwritten
offering, if at any time the information conveyed to a purchaser at the time of
sale includes any untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, promptly file with the
SEC such amendments or supplements to such information as may be necessary so
that the statements as so amended or supplemented will not, in light of the
circumstances, be misleading.

 

To the extent Splitco is a well-known seasoned issuer (as defined in Rule 405
under the Securities Act) (a “WKSI”) at the time any Demand Registration Request
is submitted to Splitco, and such Demand Registration Request requests that
Splitco file an automatic shelf registration statement (as defined in Rule 405
under the Securities Act) (an “automatic shelf registration statement”) on
Form S-3, Splitco shall file an automatic shelf registration statement which
covers those Registrable Securities which are requested to be registered. 
Splitco shall use its commercially reasonable best efforts to remain a WKSI (and
not become an ineligible issuer (as defined in Rule 405 under the Securities
Act)) during the period during which such automatic shelf registration statement
is required to remain effective.

 

If Splitco does not pay the filing fee covering the Registrable Securities at
the time the automatic shelf registration statement is filed, Splitco agrees to
pay such fee at such time or times as the Registrable Securities are to be
sold.  If the automatic shelf registration statement has been outstanding for at
least three (3) years, at the end of the third year Splitco shall refile a new
automatic shelf registration statement covering the Registrable Securities.  If
at any time when Splitco is required to re-evaluate its WKSI status Splitco
determines that it is not a WKSI, Splitco shall use its commercially reasonable
best efforts to refile the shelf registration statement on Form S-3 and, if such
form is not available, Form S-1 and keep such registration statement effective
during the period during which such registration statement is required to be
kept effective.

 

19

--------------------------------------------------------------------------------


 

If Splitco files any shelf registration statement for the benefit of the holders
of any of its securities other than the Holders, and the Holders do not request
that their Registrable Securities be included in such Shelf Registration
Statement, Splitco agrees that it shall include in such registration statement
such disclosures as may be required by Rule 430B under the Securities Act
(referring to the unnamed selling security holders in a generic manner by
identifying the initial offering of the securities to the Holders) in order to
ensure that the Holders may be added to such shelf registration statement at a
later time through the filing of a prospectus supplement rather than a
post-effective amendment.

 

Splitco may require as a condition precedent to Splitco’s obligations under this
Section 2.4 that each Participating Holder as to which any registration is being
effected furnish Splitco such information regarding such seller and the
distribution of such securities as Splitco may from time to time reasonably
request provided, that such information is necessary for Splitco to consummate
such registration and shall be used only in connection with such registration or
as shall be required by law in connection with the action taken by Splitco.

 

Each Holder of Registrable Securities agrees that upon receipt of any notice
from Splitco of the happening of any event of the kind described in clause
(v) of paragraph (e) of this Section 2.4, such Holder will discontinue such
Holder’s disposition of Registrable Securities pursuant to the registration
statement covering such Registrable Securities until such Holder’s receipt of
the copies of the supplemented or amended prospectus contemplated by paragraph
(e) of this Section 2.4 and, if so directed by Splitco, will deliver to Splitco
(at Splitco’s expense) all copies, other than permanent file copies, then in
such Holder’s possession of the prospectus covering such Registrable Securities
that was in effect at the time of receipt of such notice.  In the event Splitco
shall give any such notice, the applicable period mentioned in paragraph (b) of
this Section 2.4 shall be extended by the number of days during such period from
and including the date of the giving of such notice to and including the date
when each Participating Holder covered by such registration statement shall have
received the copies of the supplemented or amended prospectus contemplated by
paragraph (e) of this Section 2.4.

 

If any such registration statement or comparable statement under state “blue
sky” laws refers to any Holder by name or otherwise as the Holder of any
securities of Splitco, then such Holder shall have the right to require (i) the
insertion therein of language, in form and substance satisfactory to such Holder
and Splitco, to the effect that the holding by such Holder of such securities is
not to be construed as a recommendation by such Holder of the investment quality
of Splitco’s securities covered thereby and that such holding does not imply
that such Holder will assist in meeting any future financial requirements of
Splitco, or (ii) in the event that such reference to such Holder by name or
otherwise is not in the judgment of Splitco, as advised by counsel, required by
the Securities Act or any similar federal statute or any state “blue sky” or
securities law then in force, the deletion of the reference to such Holder.

 

2.5.                            Registration Expenses.

 

(a)                                 Splitco shall pay all Expenses with respect
to any registration or offering of Registrable Securities pursuant to Section 2,
whether or not a registration statement becomes effective or the offering is
consummated.

 

20

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding the foregoing, (i) the
provisions of this Section 2.5 shall be deemed amended to the extent necessary
to cause these expense provisions to comply with state “blue sky” laws of each
state in which the offering is made and (ii) in connection with any underwritten
offering hereunder, each Participating Holder shall pay all underwriting
discounts and commissions and any transfer taxes, if any, attributable to the
sale of such Registrable Securities, pro rata with respect to payments of
discounts and commissions in accordance with the number of shares sold in the
offering by such Holder.

 

2.6.                            Certain Limitations on Registration Rights.  In
the case of any registration under Section 2.1 involving an underwritten
offering, or, in the case of a registration under Section 2.2, if Splitco has
determined to enter into an underwriting agreement in connection therewith, all
securities to be included in such underwritten offering shall be subject to such
underwriting agreement and no Person may participate in such underwritten
offering unless such Person (i) agrees to sell such Person’s securities on the
basis provided therein and completes and executes all reasonable questionnaires,
and other customary documents (including custody agreements and powers of
attorney) which must be executed in connection therewith; provided, however,
that all such documents shall be consistent with the provisions hereof and
(ii) provides such other information to Splitco or the underwriter as may be
necessary to register such Person’s securities.

 

2.7.                            Limitations on Sale or Distribution of Other
Securities.

 

(a)                                 Each Holder agrees, (i) to the extent
requested in writing by a managing underwriter, if any, of any underwritten
public offering pursuant to a registration or offering effected pursuant to
Section 2.1, not to sell, transfer or otherwise dispose of, including any sale
pursuant to Rule 144 under the Securities Act, any Splitco Common Stock, or any
other equity security of Splitco or any security convertible into or
exchangeable or exercisable for any equity security of Splitco (other than as
part of such underwritten public offering) during the time period reasonably
requested by the managing underwriter, not to exceed ninety (90) days (plus any
required seventeen (17) day lockup extension periods) or such shorter period as
the managing underwriter shall agree to, provided, that (x) such shorter period
shall apply to all Holders who are subject to such period and (y) if a managing
underwriter of an offering releases any Holder of its obligations under this
Section 2.7(a)(i), all other Holders shall be released from their obligations
under this Section 2.7(a)(i), on a pro rata basis, in accordance with the number
of Registrable Securities held by them at such time (and Splitco hereby also so
agrees (except that Splitco may effect any sale or distribution of any such
securities pursuant to a Special Registration Statement which is (A) then in
effect or (B) shall become effective upon the conversion, exchange or exercise
of any then outstanding Common Stock Equivalent), to use its reasonable best
efforts to cause each holder of any equity security or any security convertible
into or exchangeable or exercisable for any equity security of Splitco purchased
from Splitco at any time other than in a public offering so to agree); and
(ii) to the extent requested in writing by a managing underwriter of any
underwritten public offering effected by Splitco for its own account (including
without limitation any offering in which one or more Holders is selling Splitco
Common Stock pursuant to the exercise of piggyback rights under Section 2.2
hereof), it will not sell any Splitco Common Stock (other than as part of such
underwritten public offering) during the time period reasonably requested by the
managing underwriter, which period shall not

 

21

--------------------------------------------------------------------------------


 

exceed ninety (90) days (plus any required seventeen (17) day lockup extension
periods) or such shorter period as the managing underwriter shall agree to,
provided, that (x) such shorter period shall apply to all Holders who are
subject to such period and (y) if a managing underwriter of an offering releases
any Holder of its obligations under this Section 2.7(a)(ii), all other Holders
shall be released from their obligations under this Section 2.7(a)(ii), on a pro
rata basis, in accordance with the number of Registrable Securities held by them
at such time (and Splitco hereby also so agrees (except that Splitco may effect
any sale or distribution of any such securities pursuant to a Special
Registration Statement which is (A) then in effect or (B) shall become effective
upon the conversion, exchange or exercise of any then outstanding Common Stock
Equivalent), to use its reasonable best efforts to cause each holder of any
equity security or any security convertible into or exchangeable or exercisable
for any equity security of Splitco purchased from Splitco at any time other than
in a public offering so to agree).

 

(b)                                 Splitco hereby agrees that, in connection
with an offering pursuant to Section 2.1 or 2.2, Splitco shall not sell,
transfer, or otherwise dispose of, any Splitco Common Stock, or any other equity
security of Splitco or any security convertible into or exchangeable or
exercisable for any equity security of Splitco (other than as part of such
Public Offering, or other than pursuant to a Special Registration Statement
which is (i) then in effect or (ii) shall become effective upon the conversion,
exchange or exercise of any then outstanding Common Stock Equivalent), until a
period of ninety (90) days (or such shorter period to which the Participating
Holders shall agree) shall have elapsed from the pricing date of such offering
(in each case plus customary seventeen (17) day lockup extension periods); and
Splitco shall (i) so provide in any registration rights agreements hereafter
entered into with respect to any of its securities and (ii) use its reasonable
best efforts to cause each holder of any equity security or any security
convertible into or exchangeable or exercisable for any equity security of
Splitco purchased from Splitco at any time other than in a public offering to so
agree.

 

2.8.                            No Required Sale.  Nothing in this Agreement
shall be deemed to create an independent obligation on the part of any Holder to
sell any Registrable Securities pursuant to any effective registration
statement.

 

2.9.                            Indemnification.

 

(a)                                 In the event of any registration or offer
and sale of any securities of Splitco under the Securities Act pursuant to this
Section 2, Splitco will, and hereby agrees to, and hereby does, indemnify and
hold harmless, to the fullest extent permitted by law, each Participating
Holder, its directors, officers, fiduciaries, employees, stockholders, members
or general and limited partners (and the directors, officers, fiduciaries,
employees, stockholders, members or general and limited partners thereof), each
other Person who participates as a seller (and its directors, officers,
fiduciaries, employees, stockholders, members or general and limited partners),
underwriter or Qualified Independent Underwriter, if any, in the offering or
sale of such securities, each officer, director, employee, stockholder,
fiduciary, managing director, agent, affiliate, consultant, representative,
successor, assign or partner of such underwriter or Qualified Independent
Underwriter, and each other Person, if any, who controls such seller or any such
underwriter or Qualified Independent Underwriter within the meaning of the
Securities Act, from and against any and all losses, claims, damages or
liabilities, joint or several, actions or proceedings (whether commenced or
threatened) and expenses (including reasonable fees of

 

22

--------------------------------------------------------------------------------


 

counsel and any amounts paid in any settlement effected with Splitco’s consent,
which consent shall not be unreasonably withheld or delayed) to which each such
indemnified party may become subject under the Securities Act or otherwise in
respect thereof (collectively, “Claims”), insofar as such Claims arise out of or
are based upon (i) any untrue statement or alleged untrue statement of a
material fact contained in any registration statement under which such
securities were registered under the Securities Act or the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
Offering Document, or the omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, (iii) any untrue statement or alleged untrue statement of
a material fact in the information conveyed by Splitco to any purchaser at the
time of the sale to such purchaser, or the omission or alleged omission to state
therein a material fact required to be stated therein, or (iv) any violation by
Splitco of any federal, state or common law rule or regulation applicable to
Splitco and relating to action required of or inaction by Splitco in connection
with any such registration, and Splitco will reimburse any such indemnified
party for any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such Claim as such
expenses are incurred; provided, however, that Splitco shall not be liable to
any such indemnified party in any such case to the extent such Claim arises out
of or is based upon any untrue statement or alleged untrue statement of a
material fact or omission or alleged omission of a material fact made in such
Offering Document in reliance upon written information furnished to Splitco by
or on behalf of such indemnified party for use therein.  Such indemnity and
reimbursement of expenses shall remain in full force and effect regardless of
any investigation made by or on behalf of such indemnified party and shall
survive the transfer of such securities by such seller.

 

(b)                                 Each Participating Holder (and, if Splitco
requires as a condition to including any Registrable Securities in any
registration statement filed in accordance with Section 2.1 or 2.2, any
underwriter and Qualified Independent Underwriter, if any) shall, severally and
not jointly, indemnify and hold harmless (in the same manner and to the same
extent as set forth in paragraph (a) of this Section 2.9) to the extent
permitted by law Splitco, its Subsidiaries (and, in each case, any successor
thereto) officers and directors, each Person controlling Splitco within the
meaning of the Securities Act and all other prospective sellers and their
directors, officers, stockholders, fiduciaries, managing directors, agents,
affiliates, consultants, representatives, successors, assigns or general and
limited partners and respective controlling Persons with respect to any untrue
statement or alleged untrue statement of any material fact in, or omission or
alleged omission of any material fact from, such Offering Document, if such
statement or alleged statement or omission or alleged omission was made in
reliance upon and in strict conformity with written information furnished to
Splitco or its representatives by or on behalf of such Participating Holder or
underwriter or Qualified Independent Underwriter, if any, specifically for use
therein, and each such Participating Holder, underwriter or Qualified
Independent Underwriter, if any, shall reimburse such indemnified party for any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such Claim as such expenses are
incurred; provided, however, that the aggregate amount which any such
Participating Holder shall be required to pay pursuant to this Section 2.9
(including

 

23

--------------------------------------------------------------------------------


 

pursuant to indemnity, contribution or otherwise) shall in no case be greater
than the amount of the net proceeds received by such Participating Holder upon
the sale of the Registrable Securities pursuant to the registration statement
giving rise to such Claim; provided, further, that such Participating Holder
shall not be liable in any such case to the extent that prior to the filing of
any such Offering Document which corrected or made not misleading information
previously furnished to Splitco.  Splitco and each Participating Holder hereby
acknowledge and agree that, unless otherwise expressly agreed to in writing by
such Participating Holders to the contrary, for all purposes of this Agreement,
the only information furnished or to be furnished to Splitco for use in any such
Offering Document are statements specifically relating to (i) the Beneficial
Ownership of shares of Splitco Common Stock by such Participating Holder and its
Affiliates as disclosed in the section of such document entitled “Selling
Stockholders” or “Principal and Selling Stockholders” or other documents thereof
and (ii) the name and address of such Participating Holder.  If any additional
information about such Holder or the plan of distribution (other than for an
underwritten offering) is required by law to be disclosed in any such document,
then such Holder shall not unreasonably withhold its agreement referred to in
the immediately preceding sentence. Such indemnity and reimbursement of expenses
shall remain in full force and effect regardless of any investigation made by or
on behalf of such indemnified party and shall survive the transfer of such
securities by such Holder.

 

(c)                                  Indemnification similar to that specified
in the preceding paragraphs (a) and (b) of this Section 2.9 (with appropriate
modifications) shall be given by Splitco and each Participating Holder with
respect to any required registration or other qualification of securities under
any applicable securities and state “blue sky” laws.

 

(d)                                 Any Person entitled to indemnification under
this Agreement shall notify promptly the indemnifying party in writing of the
commencement of any action or proceeding with respect to which a claim for
indemnification may be made pursuant to this Section 2.9, but the failure of any
indemnified party to provide such notice shall not relieve the indemnifying
party of its obligations under the preceding paragraphs of this Section 2.9,
except to the extent the indemnifying party is materially and actually
prejudiced thereby and shall not relieve the indemnifying party from any
liability which it may have to any indemnified party otherwise than under this
Section 2.  In case any action or proceeding is brought against an indemnified
party and such indemnified party shall have notified the indemnifying party of
the commencement thereof (as required above), the indemnifying party shall be
entitled to participate therein and, unless in the reasonable opinion of outside
counsel to the indemnified party a conflict of interest between such indemnified
and indemnifying parties may exist in respect of such Claim, to assume the
defense thereof jointly with any other indemnifying party similarly notified, to
the extent that it chooses, with counsel reasonably satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party that it so chooses, the indemnifying party shall not be liable
to such indemnified party for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that (i) if the
indemnifying party fails to take reasonable steps necessary to defend diligently
the action or proceeding within twenty (20) days after receiving notice from
such indemnified party that the indemnified party believes it has failed to do
so; (ii) if such indemnified party who is a defendant in any action or
proceeding which is also brought against the indemnifying party reasonably shall
have concluded

 

24

--------------------------------------------------------------------------------


 

that there may be one or more legal or equitable defenses available to such
indemnified party which are not available to the indemnifying party or which may
conflict with those available to another indemnified party with respect to such
Claim; or (iii) if representation of both parties by the same counsel is
otherwise inappropriate under applicable standards of professional conduct,
then, in any such case, the indemnified party shall have the right to assume or
continue its own defense as set forth above (but with no more than one firm of
counsel for all indemnified parties in each jurisdiction, except to the extent
any indemnified party or parties reasonably shall have made a conclusion
described in clause (ii) or (iii) above) and the indemnifying party shall be
liable for any expenses therefor.  No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (A) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (B) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any indemnified party.

 

(e)                                  If for any reason the foregoing indemnity
is unavailable, unenforceable or is insufficient to hold harmless an indemnified
party under Sections 2.9(a), (b) or (c), then each applicable indemnifying party
shall contribute to the amount paid or payable to such indemnified party as a
result of any Claim in such proportion as is appropriate to reflect the relative
fault of the indemnifying party, on the one hand, and the indemnified party, on
the other hand, with respect to such Claim.  The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the indemnifying party or the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission.  If, however, the allocation provided in the second preceding sentence
is not permitted by applicable law, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party in such
proportion as is appropriate to reflect not only such relative faults but also
the relative benefits of the indemnifying party and the indemnified party as
well as any other relevant equitable considerations.  The parties hereto agree
that it would not be just and equitable if any contribution pursuant to this
Section 2.9(e) were to be determined by pro rata allocation or by any other
method of allocation which does not take account of the equitable considerations
referred to in the preceding sentences of this Section 2.9(e).  The amount paid
or payable in respect of any Claim shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such Claim.  No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.  Notwithstanding anything in this
Section 2.9(e) to the contrary, no indemnifying party (other than Splitco, any
Subsidiary, and, in each case, any successor thereto) shall be required pursuant
to this Section 2.9(e) to contribute any amount greater than the amount of the
net proceeds received by such indemnifying party from the sale of Registrable
Securities pursuant to the registration statement giving rise to such Claim,
less the amount of any indemnification payment made by such indemnifying party
pursuant to Sections 2.9(b) and (c).  In addition, no Holder of Registrable
Securities or any Affiliate thereof shall be required to pay

 

25

--------------------------------------------------------------------------------


 

any amount under this Section 2.9(e) unless such Person or entity would have
been required to pay an amount pursuant to Section 2.9(b) if it had been
applicable in accordance with its terms.

 

(f)                                   The indemnity and contribution agreements
contained herein shall be in addition to any other rights to indemnification or
contribution which any indemnified party may have pursuant to law or contract
and shall remain operative and in full force and effect regardless of any
investigation made or omitted by or on behalf of any indemnified party and shall
survive the transfer of the Registrable Securities by any such party.

 

(g)                                  The indemnification and contribution
required by this Section 2.9 shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as and when bills are
received or expense, loss, damage or liability is incurred; provided, however,
that the recipient thereof hereby undertakes to repay such payments if and to
the extent it shall be determined by a court of competent jurisdiction that such
recipient is not entitled to such payment hereunder.

 

2.10.                     Limitations on Registration of Other Securities;
Representation.  Except for any agreements entered into with CTIC and CLTIC in
connection with their respective Subscriptions, from and after the date of this
Agreement, Splitco shall not, without the prior written consent of Holders
holding more than fifty percent (50%) of the Registrable Securities enter into
any agreement with any holder or prospective holder of any securities of Splitco
giving such holder or prospective holder any registration rights the terms of
which are more favorable taken as a whole than the registration rights granted
to the Holders hereunder unless Splitco shall also give such rights to such
Holders.

 

2.11.                     No Inconsistent Agreements.  Splitco shall not
hereafter enter into any agreement with respect to its securities that is
inconsistent in any material respects with the rights granted to the Holders in
this Agreement.

 

Section 3.                                           Underwritten Offerings.

 

3.1.                            Requested Underwritten Offerings.  If requested
by the underwriters for any underwritten offering pursuant to a registration
requested under Section 2.1, Splitco shall enter into a customary underwriting
agreement with the underwriters.  Such underwriting agreement shall (i) be
satisfactory in form and substance to the Participating Holders, (ii) contain
terms not inconsistent with the provisions of this Agreement and (iii) contain
such representations and warranties by, and such other agreements on the part
of, Splitco and such other terms as are generally prevailing in agreements of
that type, including, without limitation, indemnities and contribution
agreements on substantially the same terms as those contained herein.  In
connection with a registration requested under Section 2.1, any  Participating
Holder shall be a party to such underwriting agreement and may, at its option,
require that any or all of the representations and warranties by, and the other
agreements on the part of, Splitco to and for the benefit of such underwriters
shall also be made to and for the benefit of such Participating Holder and that
any or all of the conditions precedent to the obligations of such underwriters
under such underwriting agreement be conditions precedent to the obligations of
such Participating Holder; provided, however, that Splitco shall not be required
to make any representations or warranties with respect to written information
specifically provided by a

 

26

--------------------------------------------------------------------------------


 

Participating Holder for inclusion in the registration statement.  In connection
with a registration requested under Section 2.1, unless otherwise agreed by the
respective Participating Holders and the underwriters, each such Participating
Holder shall not be required to make any representations or warranties to or
agreements with Splitco or the underwriters other than representations,
warranties or agreements regarding such Participating Holder, its ownership of
and title to the Registrable Securities, any written information specifically
provided by such Participating Holder for inclusion in the registration
statement and its intended method of distribution; and any liability of such
Participating Holder to any underwriter or other Person under such underwriting
agreement for indemnity, contribution or otherwise shall in no case be greater
than the amount of the net proceeds received by such Participating Holder upon
the sale of Registrable Securities pursuant to such registration statement and
in no event shall relate to anything other than information about such Holder
specifically provided by such Holder for use in the registration statement and
prospectus.

 

3.2.                            Piggyback Underwritten Offerings.  In the case
of a registration pursuant to Section 2.2, if Splitco shall have determined to
enter into an underwriting agreement in connection therewith, all of the
Participating Holders’ Registrable Securities to be included in such
registration shall be subject to such underwriting agreement.  In the case of a
registration pursuant to Section 2.2, any Participating Holder may, at its
option, require that any or all of the representations and warranties by, and
the other agreements on the part of, Splitco to and for the benefit of such
underwriters shall also be made to and for the benefit of such Participating
Holder and that any or all of the conditions precedent to the obligations of
such underwriters under such underwriting agreement be conditions precedent to
the obligations of such Participating Holder; provided, that Splitco shall not
be required to make any representations or warranties with respect to written
information specifically provided by a Participating Holder for inclusion in the
registration statement.  In the case of a registration pursuant to Section 2.2,
unless otherwise agreed by the respective Participating Holders and the
underwriters, each such Participating Holder shall not be required to make any
representations or warranties to or agreements with Splitco or the underwriters
other than representations, warranties or agreements regarding such
Participating Holder, its ownership of and title to the Registrable Securities,
any written information specifically provided by such Participating Holder for
inclusion in the registration statement and its intended method of distribution;
and any liability of such Participating Holder to any underwriter or other
Person under such underwriting agreement shall in no case be greater than the
amount of the net proceeds received by such Participating Holder upon the sale
of Registrable Securities pursuant to such registration statement and in no
event shall relate to anything other than information about such Holder
specifically provided by such Holder for use in the registration statement and
prospectus.

 

Section 4.                                           General

 

4.1.                            Adjustments Affecting Registrable Securities. 
Splitco agrees that it shall not effect or permit to occur any combination or
subdivision of shares of Splitco Common Stock which in the judgment of a
managing underwriter of any underwritten offering of Splitco’s securities would
adversely affect the ability of any Holder of any Registrable Securities to
include such Registrable Securities in any registration contemplated by this
Agreement or the marketability of such Registrable Securities in any such
registration.  Splitco agrees that it will

 

27

--------------------------------------------------------------------------------


 

take all reasonable steps necessary to effect a subdivision of shares of Splitco
Common Stock if in the reasonable judgment of (a) the Participating Holders or
(b) the Manager for the offering in respect of such Demand Registration Request,
such subdivision would enhance the marketability of the Registrable Securities.
In any event, the provisions of this Agreement shall apply, to the full extent
set forth herein with respect to the Registrable Securities, to any and all
shares of capital stock of Splitco, any successor or assign of Splitco (whether
by merger, share exchange, consolidation, sale of assets or otherwise) or any
Subsidiary of Splitco which may be issued in respect of, in exchange for or in
substitution of, Registrable Securities and shall be appropriately adjusted for
any stock dividends, splits, reverse splits, combinations, recapitalizations and
the like occurring after the date hereof.

 

4.2.                            Rule 144 and Rule 144A.  If Splitco shall have
filed a registration statement pursuant to the requirements of Section 12 of the
Exchange Act or a registration statement pursuant to the requirements of the
Securities Act in respect of the Splitco Common Stock or Common Stock
Equivalents, Splitco covenants that (i) so long as it remains subject to the
reporting provisions of the Exchange Act, it will timely file the reports
required to be filed by it under the Securities Act or the Exchange Act
(including, but not limited to, the reports under Sections 13 and 15(d) of the
Exchange Act referred to in subparagraph (c)(1)(i) of Rule 144 under the
Securities Act, as such Rule may be amended (“Rule 144”)) or, if Splitco is not
required to file such reports, it will, upon the request of any Holder, make
publicly available other information so long as necessary to permit sales by
such Holder under Rule 144, Rule 144A under the Securities Act, as such Rule may
be amended (“Rule 144A”), or any similar rules or regulations hereafter adopted
by the SEC, and (ii) it will take such further action as any Holder may
reasonably request, all to the extent required from time to time to enable such
Holder to sell Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by (A) Rule 144,
(B) Rule 144A or (C) any similar rule or regulation hereafter adopted by the
SEC.  Upon the request of any Holder of Registrable Securities, Splitco will
deliver to such Holder a written statement as to whether it has complied with
such requirements.

 

4.3.                            Nominees for Beneficial Owners.  If Registrable
Securities are held by a nominee for the Beneficial Owner thereof the Beneficial
Owner thereof may, at its option, be treated as the Holder of such Registrable
Securities for purposes of any request or other action by any Holder or Holders
of Registrable Securities pursuant to this Agreement (or any determination of
any number or percentage of shares constituting Registrable Securities held by
any Holder or Holders of Registrable Securities contemplated by this Agreement),
provided, that Splitco shall have received assurances reasonably satisfactory to
it of such Beneficial Ownership.

 

4.4.                            Amendments and Waivers.  Except as otherwise
provided herein, no modification, amendment or waiver of any provision of this
Agreement shall be effective against Splitco or any Holder unless such
modification, amendment or waiver is approved in writing by (i) Splitco,
(ii) the Holders holding a majority of the Registrable Securities then held by
all Holders provided, that any amendment, modification, supplement or waiver of
any of the provisions of this Agreement which disproportionately materially
adversely affects any Holder shall not be effective without the written approval
of such Holder.  No waiver of any of the provisions of this Agreement shall be
deemed to or shall constitute a waiver of any other

 

28

--------------------------------------------------------------------------------


 

provision hereof (whether or not similar).  No failure or delay on the part of
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof or of any other or future exercise of any such right, power or
privilege.

 

4.5.                            Notices.  Except as otherwise provided in this
Agreement, all notices, requests, consents and other communications hereunder to
any party shall be deemed to be sufficient if contained in a written instrument
addressed to such party delivered in person, by nationally recognized overnight
courier or first class registered or certified mail, return receipt requested,
postage prepaid, or by facsimile or electronic mail at the address set forth
below or at such other address as may hereafter be designated in writing by such
party to the other parties:

 

(i)                                     if to Splitco, to:

 

Cannae Holdings, Inc.
1701 Village Center Circle  
Las Vegas, Nevada 89134

Attention:  Executive Vice President, General Counsel and Corporate Secretary
Facsimile: 702-243-3251

 

(ii)                                  if to FNTIC, to:

 

Fidelity National Title Insurance Company

601 Riverside Avenue

Jacksonville, FL 32204
Attention:  Executive Vice President, General Counsel and Corporate Secretary
Facsimile: 702-243-3251

 

All such notices, requests, consents and other communications shall be deemed to
have been given to the receiving party upon actual receipt, if delivered in
person; three (3) business days after deposit in the mail, if sent by registered
or certified mail; upon confirmation of successful transmission if sent by
facsimile; or on the next business day after deposit with an overnight courier,
if sent by overnight courier.

 

4.6.                            Successors and Assigns.  Except as otherwise
provided herein, this Agreement shall be binding upon and inure to the benefit
of and be enforceable by the parties hereto and the respective successors,
permitted assigns, heirs and personal representatives of the parties hereto,
whether so expressed or not.  This Agreement may not be assigned by Splitco
without the prior written consent of FNTIC (or each of its Permitted
Transferees, as applicable). Each Holder shall have the right to assign all or
part of its or his rights and obligations under this Agreement only in
accordance with transfers of Registrable Securities to such Holder’s Permitted
Transferees.  For the avoidance of doubt, FNTIC shall have the right to assign
all or part of its rights and obligations under this Agreement to any of its
Affiliates in connection with any transfer of Registrable Securities to such
Affiliate.  Upon any such assignment, such assignee shall have and be able to
exercise and enforce all rights of the assigning Holder which are assigned to it
and, to the extent such rights are assigned, any reference to the assigning
Holder shall be treated as a

 

29

--------------------------------------------------------------------------------


 

reference to the assignee.  If any Holder shall acquire additional Registrable
Securities, such Registrable Securities shall be subject to all of the terms,
and entitled to all the benefits, of this Agreement.  The parties hereto and
their respective successors may assign their rights under this Agreement, in
whole or in part, to any purchaser of shares of Registrable Securities held by
them.

 

4.7.                            Entire Agreement.  This Agreement, and the other
documents referred to herein or therein or delivered pursuant hereto or thereto
which form part hereof constitute the entire agreement and understanding between
the parties hereto and supersedes all prior agreements and understandings
relating to the subject matter hereof.

 

4.8.                            Governing Law; Submission to Jurisdiction;
Waiver of Jury Trial.

 

(a)                                 THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS AND JUDICIAL DECISIONS OF THE
STATE OF DELAWARE APPLICABLE TO AGREEMENTS EXECUTED AND PERFORMED ENTIRELY
WITHIN SUCH STATE, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

 

(b)                                 Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of (i) the Court of Chancery of the State
of Delaware and (ii) the United States District Court located in the State of
Delaware for the purposes of any suit, action or other proceeding arising out of
or relating to this Agreement or the transactions contemplated by this
Agreement.  Each of the parties hereto irrevocably and unconditionally waives
any objection to the laying of venue of any action, suit or proceeding arising
out of or relating to this Agreement or the transactions contemplated by this
Agreement in (A) the Court of Chancery of the State of Delaware or (B) the
United States District Court located in the State of Delaware and waives any
claim that such suit or proceeding has been brought in an inconvenient forum. 
Each of the parties hereto agrees that a final and unappealable judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment in any jurisdiction within or outside the United States or in
any other manner provided in law or in equity

 

(c)                                  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (II) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER, (III) IT MAKES SUCH WAIVER VOLUNTARILY AND (IV) IT
HAS BEEN

 

30

--------------------------------------------------------------------------------


 

INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER
AND CERTIFICATIONS IN THIS SECTION 4.8.

 

4.9.                            Interpretation; Construction.

 

(a)                                 The table of contents and headings in this
Agreement are for convenience of reference only, do not constitute part of this
Agreement and shall not be deemed to limit or otherwise affect any of the
provisions hereof.  Where a reference in this Agreement is made to a Section,
such reference shall be to a Section of this Agreement unless otherwise
indicated.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”

 

(b)                                 The parties have participated jointly in
negotiating and drafting this Agreement.  In the event that an ambiguity or a
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.

 

4.10.                     Counterparts.  This Agreement may be executed and
delivered in any number of separate counterparts (including by facsimile or
electronic mail), each of which shall be an original, but all of which together
shall constitute one and the same agreement.

 

4.11.                     Severability.  The provisions of this Agreement shall
be deemed severable and the invalidity or unenforceability of any provision
shall not affect the validity or enforceability of the other provisions hereof. 
If any provision of this Agreement, or the application thereof to any person or
any circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

 

4.12.                     Remedies.  The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that each party hereto shall be entitled to
an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement, without the
posting of any bond, and, if any action should be brought in equity to enforce
any of the provisions of this Agreement, none of the parties hereto shall raise
the defense that there is an adequate remedy at law.  All remedies, either under
this Agreement, by law, or otherwise afforded to any party, shall be cumulative
and not alternative.

 

4.13.                     Further Assurances.  Each party hereto shall do and
perform or cause to be done and performed all such further acts and things and
shall execute and deliver all such other agreements, certificates, instruments,
and documents as any other party hereto reasonably may

 

31

--------------------------------------------------------------------------------


 

request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated hereby.

 

4.14.                     Confidentiality.  Each Holder agrees that all material
non-public information provided pursuant to or in accordance with the terms of
this Agreement shall be kept confidential by the person to whom such information
is provided, until such time as such information becomes public other than
through violation of this provision.  Notwithstanding the foregoing, any party
may disclose the information if required to do so by any law, rule, regulation,
order, decree or subpoena of any governmental agency or authority or court.

 

4.15.                     Termination.  Other than with respect to the
indemnification obligations of Splitco set forth in Section 2.9, and the other
obligations that by their nature should survive following the time at which a
Holder ceases to hold Registrable Securities, Splitco’s obligations under this
Agreement shall cease with respect to any Holder when such Holder ceases to hold
Registrable Securities.

 

[Remainder of Page Intentionally Left Blank]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

 

 

SPLITCO:

 

 

 

CANNAE HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Michael L. Gravelle

 

 

Name:

Michael L. Gravelle

 

 

Title:

Executive Vice President, General Counsel and Corporate Secretary

 

 

 

 

 

FNTIC:

 

 

 

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Michael L. Gravelle

 

 

Name:

Michael L. Gravelle

 

 

Title:

Executive Vice President, General Counsel and Corporate Secretary

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT - FNTIC]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Joinder”) is made and entered into as of
[         ] by the undersigned (the “New Holder”) in accordance with the terms
and conditions set forth in that certain Registration Rights Agreement by and
among Cannae Holdings, Inc., a Delaware corporation (including any successor,
“Splitco”), and FNTIC (as defined therein), dated as of November 17, 2017 (as
the same may be amended, restated or otherwise modified from time to time, the
“Registration Rights Agreement”), for the benefit of, and for reliance upon by,
Splitco and the Holders. Capitalized terms used herein but not otherwise defined
shall have the meanings given to them in the Registration Rights Agreement.

 

WHEREAS, the New Holder desires to exercise certain rights granted to it under
the Registration Rights Agreement; and

 

WHEREAS, the execution and delivery to Splitco of this Joinder by the New Holder
is a condition precedent to the New Holder’s exercise of any of its rights under
the Registration Rights Agreement.

 

NOW, THEREFORE, in consideration of the premises and covenants herein, and for
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), the New Holder hereby agrees as follows:

 

1.                                      Joinder. By the execution and delivery
of this Joinder, the New Holder hereby agrees to become, and to be deemed to be,
and shall become and be deemed to be, for all purposes under the Registration
Rights Agreement, a Holder, with the same force and effect as if the New Holder
had been an original signatory thereto, and the New Holder agrees to be bound by
all of the terms and conditions of, and to assume all of the obligations of, a
Holder under, the Registration Rights Agreement. All of the terms, provisions,
representations, warranties, covenants and agreements set forth in the
Registration Rights Agreement with respect to a Holder are incorporated by
reference herein and shall be legally binding upon, and inure to the benefit of,
the New Holder.

 

2.                                      Further Assurances. The New Holder
agrees to perform any further acts and execute and deliver any additional
documents and instruments that may be necessary or reasonably requested by
Splitco to carry out the provisions of this Joinder or the Registration Rights
Agreement.

 

3.                                      Binding Effect. This Joinder and the
Registration Rights Agreement shall be binding upon, and shall inure to the
benefit of, the New Holder and its successors and Permitted Assigns, subject to
the terms and provisions of the Registration Rights Agreement. It shall not be
necessary in connection with the New Holder’s status as a Holder to make
reference to this Joinder.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Holder has executed this Joinder as of the date
first above written.

 

 

 

[NEW HOLDER]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

 

Accepted and agreed:

 

 

 

CANNAE HOLDINGS, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------